Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
“identifying to perform a header compression if the type is an IP PDCP SDU type”, the reasons is that the limitation “identifying whether to perform a header compression of the PDCP SDU based on the type of the PDCP SDU” has the connotation that compression may not be performed as well, however, the claim concludes with performing using robust header compression (ROHC), without specifying the IP type.
	
Claims are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3 recites (inter alias), “wherein in case that the type of the PDCP SDU is the IP type, the header compression of the PDCP SDU is performed”, however, bas claim 1 already specifies that ROHC is been performed. Furthermore, the claim also specifies that “wherein in case that the type of the PDCP SDU is the non-IP type, the header compression of the PDCP SDU is not performed.” Based on the base claim, it appears that compression is being performed, which is contradictory with the not performing compression. Thus, the meaning of claim 3 as a whole is indefinite.
	Dependent claims 8, 13 and 18 suffer from the same deficiencies as indicated with regard to claim 3, and rejected for the same reasons.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 5 of U.S. Patent No. 10965791 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
The following table is provided for ease of illustration.

Instant claims 
Patented claims US 10965791 B2
1)A method for transmitting data by a transmitting User Equipment (UE) in a Device to Device (D2D) communication network, the method comprising: obtaining a packet data convergence protocol (PDCP) service data unit (SDU) from a higher layer; identifying a type of the PDCP SDU; identifying whether to perform a header compression of the PDCP SDU based on the type of the PDCP SDU; and transmitting a PDCP protocol data unit (PDU) comprising the PDCP SDU to a receiving UE; wherein a header of the PDCP PDU comprises information indicating the type of the PDCP SDU, and wherein the header compression of the PDCP SDU is performed by using robust header compression (ROHC).





2. (New) The method as claimed in Claim 1, wherein the type of the PDCP SDU is one of an IP type or a non-IP type.

3. (New) The method as claimed in Claim 2, wherein in case that the type of the PDCP SDU is the IP type, the header compression of the PDCP SDU is performed, and wherein in case that the type of the PDCP SDU is the non-IP type, the header compression of the PDCP SDU is not performed. 

4, (New) The method as claimed in Claim 1, further comprising: performing at least one security function for the PDCP PDU.

5. (New) The method as claimed in Claim 1, wherein the PDCP PDU is mapped into at least one D2D radio bearer. 


















































6. (New) A method for receiving data by a receiving User Equipment (UE) in a Device to Device (D2D) communication network, the method comprising: receiving a packet data convergence protocol (PDCP) protocol data unit (PDU) comprising a PDCP service data unit (SDU) and a header from a transmitting UE; identifying information indicating a type of the PDCP SDU included in the header; and identifying whether to perform a header decompression of the PDCP SDU based on the type of the PDCP SDU, wherein the header decompression of the PDCP SDU is performed by using a robust header compression (ROHC).

7. (New) The method as claimed in Claim 6, wherein the type of the PDCP SDU is one of an IP type or a non-IP type.

8. (New) The method as claimed in Claim 7, wherein in case that the type of the PDCP SDU is the IP type, the header decompression of the PDCP SDU is performed, and wherein in case that the type of the PDCP SDU is the non-IP type, the header decompression of the PDCP SDU is not performed.

9. (New) The method as claimed in Claim 6, further comprising: performing at least one security function for the PDCP PDU. 


10. (New) The method as claimed in Claim 6, wherein the PDCP PDU is mapped into at least one D2D radio bearer. 


11. (New) A transmitting user equipment (UE) for transmitting data in a Device to Device (D2D) communication network, the transmitting UE comprising: a transceiver; and a controller coupled with the transceiver and configured to: obtain a packet data convergence protocol (PDCP) service data unit (SDU) from a higher layer, identify a type of the PDCP SDU, identify whether to perform a header compression of the PDCP SDU based on the type of the PDCP SDU, and transmit a PDCP protocol data unit (PDU) comprising the PDCP SDU to a receiving UE, wherein a header of the PDCP PDU comprises information indicating the type of the PDCP SDU, and wherein the header compression of the PDCP SDU is performed by using robust header compression (ROHC).

12. (New) The transmitting UE as claimed in Claim 11, wherein the type of the PDCP SDU is one of an IP type or a non-IP type.

13. (New) The transmitting UE as claimed in Claim 12, wherein in case that the type of the data included in the PDCP SDU is the IP type, the header compression of the PDCP SDU is performed, and wherein in case that the type of the data included in the PDCP SDU is the non-IP type, the header compression of the PDCP SDU is not performed.

14. (New) The transmitting UE as claimed in Claim 11, wherein the controller is further configured to: perform at least one security function for the PDCP PDU.

15. (New) The transmitting UE as claimed in Claim 11, wherein the PDCP PDU is mapped into at least one D2D radio bearer. 


16. (New) A receiving user equipment (UE) for receiving data in a Device to Device (D2D) communication network, the receiving UE comprising: a transceiver; and a controller coupled with the transceiver and configured to: receive a packet data convergence protocol (PDCP) protocol data unit (PDU) comprising a PDCP service data unit (SDU) and a header from a transmitting UE; identify information indicating a type of the PDCP SDU included in the header; and identify whether to perform a header decompression of the PDCP SDU based on the type of the PDCP SDU, wherein the header decompression of the PDCP SDU is performed by using a robust header compression (ROHC).

17. (New) The receiving UE as claimed in Claim 16, wherein the type of the PDCP SDU is one of an IP type or a non-IP type.

18. (New) The receiving UE as claimed in Claim 17, wherein in case that the type of the PDCP SDU is the IP type, the header decompression of the PDCP SDU is performed, and wherein in case that the type of the PDCP SDU is the non-IP type, the header decompression of the PDCP SDU is not performed. 8

19. (New) The receiving UE as claimed in Claim 16, wherein the controller is further configured to: perform at least one security function for the PDCP PDU.

20. (New) The receiving UE as claimed in Claim 16, wherein the PDCP PDU is mapped into at least one D2D radio bearer. 

1. A method for transmitting data by a transmitting User Equipment (UE) in a Device to Device (D2D) communication network, the method comprising: receiving a packet data convergence protocol (PDCP) service data unit (SDU) from a higher layer; identifying a type of data included in the PDCP SDU; generating a PDCP protocol data unit (PDU) comprising the PDCP SDU and a header; and transmitting the generated PDCP PDU to a receiving UE, wherein the header comprises information indicating the type of the data included in the PDCP SDU, and wherein in case that the type of the data included in the PDCP SDU is an Internet Protocol (IP) packet type, the generating of the PDCP PDU comprises setting the information to a predefined value indicating that the type of the data included in the PDCP SDU is the IP packet type and performing a header compression of the PDCP SDU by using robust header compression (ROHC).
2. The method as claimed in claim 1, further comprises processing the PDCP SDU by using at least one data processing function selected based on the type of the data included in the PDCP SDU.
3. The method as claimed in claim 1, wherein in case that the type of the data included in the PDCP SDU is not the IP packet type, the header compression of the PDCP SDU is not performed.
4. The method as claimed in claim 1, further comprises mapping the PDCP PDU into at least one D2D radio bearer, wherein the at least one D2D radio bearer handles the PDCP PDU based on the type of the data included in the PDCP SDU.
5. The method as claimed in claim 1, wherein the generating of the PDCP PDU further comprises: selecting at least one Logical Channel ID (LCD) that matches the type of the data included in the PDCP SDU, wherein one or more LCIDs indicates the type of the data included in the PDCP SDU; assigning the selected LCID to at least one D2D radio bearer that handles the PDCP PDU based on the type of the data included in the PDCP SDU; and adding the selected LCID into an LCID field in the header of the PDCP PDU.
6. The method as claimed in claim 1, wherein the generating of the PDCP PDU further comprises adding the information in a PDU type field in the header of the PDU.
7. The method as claimed in claim 1, wherein the type of the data included in the PDCP SDU is one of the IP packet type or a non-IP packet type.
8. The method as claimed in claim 1, wherein the type of the data included in the PDCP SDU is Address Resolution Protocol (ARP) PDU, further comprises: assigning an LCD for ARP packets to at least one D2D radio bearer that handles the ARP PDU being transmitted, wherein the LCD for ARP packets is at least one LCD reserved for ARP PDU; and transmitting the ARP PDU with the LCD for ARP packets to at least one receiving UE.
9. The method as claimed in claim 1, wherein a packet data type of the PDU is Address Resolution Protocol (ARP) PDU, further comprises: adding a PDU type field into a header field of the ARP PDU, wherein the PDU type field is set to a value indicating an ARP PDU; and transmitting the ARP PDU with the PDU Type field to at least one receiving UE.
10. The method as claimed in claim 1, wherein a packet data type of the PDU is Address Resolution Protocol (ARP) PDU, further comprises: assigning an LCD for Non-IP Packets to at least one D2D radio bearer that handles the ARP PDU being transmitted; adding a PDU type field in a header field of the ARP PDU, wherein the PDU type field is set to a value indicating an ARP PDU; and transmitting the ARP PDU with the LCD for Non-IP Packets and the PDU type field to at least one receiving UE.
11. A method for receiving data by a receiving User Equipment (UE) in a Device to Device (D2D) communication network, the method comprising: receiving a packet data convergence protocol (PDCP) protocol data unit (PDU) comprising a PDCP service data unit (SDU) and a header from a transmitting UE of the D2D communication network; identifying information indicating a type of data included in the PDCP SDU, the information being included in the header; and processing the PDCP SDU using at least one data processing function selected based on the information, wherein in case that the information is set to a predefined value indicating that the type of the data included in the PDCP SDU is an Internet Protocol (IP) packet type, the processing of the PDCP SDU comprises performing a header decompression of the PDCP SDU by using robust header compression (ROHC).
12. The method as claimed in claim 11, further comprises: receiving the PDCP PDU from the transmitting UE; and identifying the type of the data included in the PDCP SDU of the received PDCP PDU as ARP packet, in case that LCD for ARP packets is associated with the received PDCP PDU.
13. The method as claimed in claim 11, wherein in case that the information is not set to the predefined value indicating that the type of the data included in the PDCP SDU is the IP packet type, the header decompression of the PDCP SDU is not performed.
14. The method as claimed in claim 11, further comprises: receiving the PDCP PDU from the transmitting UE; and identifying the type of the data included in the PDCP SDU of the received PDCP PDU as ARP packet, in case that value of a PDU type field in a header of the received PDCP PDU indicates ARP PDU.
15. The method as claimed in claim 11, further comprises: receiving the PDCP PDU from the transmitting UE; and identifying the type of the data included in the PDCP SDU of the received PDCP PDU as ARP packet, in case that LCID field in header equals LCID for Non-IP packets and a PDU type field is set to a value indicating an ARP PDU in received PDCP PDU.
16. The method as claimed in claim 11, wherein the type of the data included in the PDCP SDU is one of the IP packet type or a non-IP packet type.
17. A transmitting user equipment (UE) for transmitting data in a Device to Device (D2D) communication network, the transmitting UE comprising: a receiver; a transmitter; and a processor operably connected to the receiver and the transmitter, wherein the processor is configured to: receive, using the receiver, a packet data convergence protocol (PDCP) service data unit (SDU) from a higher layer, identify a type of data included in the PDCP SDU, generate a PDCP protocol data unit (PDU) comprising the PDCP SDU and a header, and transmit, using the transmitter, the generated PDCP PDU to a receiving UE, wherein the header comprises information indicating the type of the data included in the PDCP SDU, and wherein in case that the type of the data included in the PDCP SDU is an Internet Protocol (IP) packet type, the processor is further configured to set the information to a predefined value indicating that the type of the data included in the PDCP SDU is the IP packet type and perform a header compression of the PDCP SDU by using robust header compression (ROHC).
18. The transmitting UE as claimed in claim 17, wherein the type of the data included in the PDCP SDU is one of the IP packet type or a non-IP packet type.
19. A receiving user equipment (UE) for receiving data in a Device to Device (D2D) communication network, the receiving UE comprising: a receiver; a transmitter; and a processor operably connected to the receiver and the transmitter, wherein the processor is configured to: receive, using the receiver, a packet data convergence protocol (PDCP) protocol data unit (PDU) comprising a PDCP service data unit (SDU) and a header from a transmitting UE of the D2D communication network, identify information indicating a type of data included in the PDCP SDU, the information being included in the header, and process the PDCP SDU using at least one data processing function selected based on the information, wherein in case that the information is set to a predefined value indicating that the type of the data included in the PDCP SDU is an Internet Protocol (IP) packet type, the processor is further configured to perform a header decompression of the PDCP SDU by using robust header compression (ROHC).
20. The receiving UE as claimed in claim 19, wherein the type of the data included in the PDCP SDU is one of the IP packet type or a non-IP packet type.




Regarding instant claim 1, as indicated above in the table, instant claim1 does not specify the limitations indicated above patented claim 1 in bold format.
Instant claims 2, 3 and 5 have broader scope that the respective patented claims 1, 3 and 4, as can be seen from the above table. claims 1, 2, 3 and 5 of the instant application merely broadens the scope of the claims 1, 3 and 4 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Instant claims sets {6-8, 10} are subject to similar rejection as discussed above and in respect to patented claims 11, 13, and 4 respectively.
Instant claims sets {11, -13, 15}, {16-18 and 20}, these sets of claims are directed to similar subject matter of instant claims 1-3, and 5,and therefore are rejected based on similar background.
As to instant claims 4, 9, 14 and 19, these claims are directed to performing at least one security function for the PDCP PDU. Performing security on a PDCP SDU is part of the PDCP protocol. It is well known to according to standard PDCP to perform security on a the PDCP PDU, using Layer 2 security functions in order to provide the integrity of the data transmission.  

 	 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        9/10/2022